 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3553 
 
AN ACT 
To exclude from consideration as income under the Native American Housing Assistance and Self-Determination Act of 1996 amounts received by a family from the Department of Veterans Affairs for service-related disabilities of a member of the family. 
 
 
1.Short titleThis Act may be cited as the Indian Veterans Housing Opportunity Act of 2010 . 
2.Exclusion from incomeParagraph (9) of section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(9)) is amended by adding at the end the following new subparagraph: 
 
(C)Any amounts received by any member of the family as disability compensation under chapter 11 of title 38, United States Code, or dependency and indemnity compensation under chapter 13 of such title. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
